PRYATEL, J.,
dissenting
I agree with the majority that the trial court did err in requiring the appellant to maintain proof of financial responsibility for a period of ten years. However, I disagree with this court's finding that a two-year period of probation restricted the requirement of maintaining proof of financial responsibility as mandated by R.C. 4507.022 and R.C. 4509.45.
R.C. 4507.16, which deals with the suspension or revocation of a driver's license, provides that a driver who has been convicted of a municipal ordinance relating to the operation of a motor vehicle while under the influence of alcohol shall have his license suspended for a period of sixty days. R.C. 4507.022, which defines the terms and conditionsfor the return of full driving privileges after suspension, requires proof of financial responsibility in accordance with R.C. 4509.45.
Finally, R.C.4509.45 requires that proof of financial responsibility must be filed and maintained by the suspended driver for a period of three years from the date of suspension. Thus, regardless of the appellant's term of probation, the appellant was required to maintain proof of financial responsibility for a period of three years.